Citation Nr: 1536749	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force (USAF) from September 1979 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  By that rating action, the RO, in part, denied service connection for hearing loss and tinnitus.  The Veteran appealed each of these determinations to the Board.  Jurisdiction of the appeal currently resides with the Buffalo, New York RO. 

In May 2013, the Veteran testified before the undersigned at a hearing conduced at the Buffalo, New York RO.  A copy of the hearing transcript has been uploaded to the Veterans Benefits Management System (VBMS) electronic claims file. 

In a June 2013 decision, the Board, in part, denied the claims for service connection for tinnitus and hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the Board decision and remanded the Veteran's claims for action consistent with the directives of a joint motion for remand (JMR).  The JMR was premised on the Board's failure to provide adequate reasons or bases regarding the Veteran's lay statements that his hearing loss and tinnitus had their onset during military service and for rejecting his claim that he was diagnosed with hearing loss during post-service employment physicals.

The Board also remanded a claim for service connection for a back disability in June 2013.  Pursuant to the directives therein, the RO granted service connection for post-laminectomy syndrome/"failed back" to include nerve pain, muscle spasms and leg numbness in a June 2014 rating action.  The RO assigned an initial 10 percent disability rating to this disability, effective May 27, 2010--the date VA received the Veteran's initial claim for VA compensation for a back disability.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Thus, the only issues remaining for appellate consideration are those listed on the title page.

In October 2014, the Board remanded the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus for additional substantive development.  The requested development has been completed and the matters have returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1  The Veteran was exposed to acoustic trauma during his period of active military service in the USAF.

2.  A hearing loss disability was not noted in either ear at a January 1979 enlistment examination; thus, the presumption of soundness attaches to both ears.

3.  Giving the Veteran the benefit of the doubt, the objective medical evidence is in equipoise as to whether his current bilateral hearing loss disability and tinnitus are related to his in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Because the Board is granting service connection for bilateral hearing loss and tinnitus in the analysis below, any further discussion as to any lapses in duties to assist and notify would not service any useful  purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II. Legal Criteria

The Veteran seeks service connection for bilateral hearing loss and tinnitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, including "[o]ther organic diseases of the nervous system," such as sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the theory of continuity of symptomatology applies to both claims on appeal.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

III. Legal Analysis

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  He maintains that these disabilities are the result of having been exposed to acoustic trauma from aircraft engines, to include jet engines and KC 135 tankers during military service.  The Veteran maintains that he was issued "ear buds" or, on occasion, he would retain wearing his headset to protect his ears.  He maintains that  post-service, he was told that he had hearing loss following physicals for his aircraft-affiliated employer from 1985 to 1986 and a major airline from 1986 to 1996.  The Veteran asserts that he always used hearing protection during his post-service employment positions.  (Transcript (T.) at pages (pgs.) 5-7)).  The Veteran maintains that his tinnitus accompanies his hearing loss. (T. at page (pg.) 8)).

In the analysis below, the Board will resolve reasonable doubt in favor of the Veteran and award service connection for bilateral hearing loss and tinnitus.  The Board will discuss these disabilities conjunctively in the analysis below. 

As an initial matter, the Board notes that a February 2015 VA audiological examination report reflects that the Veteran had right and left hearing loss disabilities for VA compensation purposes because he had 45 and 65 decibel losses at 4000 Hertz in the right and left ears, respectively, during February 2015 audiological examination (see February 2015 VA audiological examination report).  See 38 C.F.R. § 3.385.  The Veteran also complained of having tinnitus.  In in view of the foregoing, Hickson element (1), evidence of a current disabilities (i.e., bilateral hearing loss for VA compensation purposes and tinnitus), has been met. 

In regards to Hickson element (2), evidence of in-service injury or disease, the Veteran's service treatment records include his January 1979 enlistment examination report.  An audiometric examination contained auditory thresholds of 20 at 500 and 1000 Hertz in the left ear.  These findings, however, are not consistent with the findings necessary to establish a hearing loss disability for VA benefits purposes.  The Board also notes that these findings were not otherwise supported by a diagnosis of hearing loss disability in either ear.  

Thus, the Board finds that the presumption of sound condition at service entrance does attach with respect to both ears, and his claim of entitlement to service connection for hearing loss disability is one of direct service connection.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.306 (2015)  He did not complain of or receive treatment for any audiological problems at any point once his service began.  Hearing loss for VA compensation purposes was not diagnosed.  The Veteran elected in May 1983 not to undergo a service separation examination.  His "nonelection" was approved by a superior that same month.  (Parenthetically, the Board observes that in a December 2010 written statement to VA, he maintained that he had undergone a service separation examination in July 1983.  However, this report is not of record, only a July 1983 record that shows that he was seen for his concerns regarding asbestos exposure.)

Notwithstanding an absence of hearing-related complaints during service, consideration is given to the Veteran's statements concerning in-service noise exposure.  The Veteran's military personnel records reflect that he was a tactical aircraft maintenance specialist in the USAF.  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154(a) are for application in this case, and the Veteran's statements regarding acoustic trauma from exposure to jet aircraft engines from working as an aircraft maintenance specialist are credible, competent, and consistent with the circumstances of his military service and establish that he indeed suffered some type of acoustic trauma in service.  Giving due consideration to the places, types, and circumstances of his service, the Board will accept the Veteran's claim of being exposed to some level of noise in service.  38 U.S.C.A. § 1154(a).  Thus, the Board finds that Hickson element (2), evidence of an in-service injury or disease, is met with respect to the claims for service connection for bilateral hearing loss disability and tinnitus.  

Turning to Hickson element number three (3), evidence of a nexus between the Veteran's in-service acoustic trauma and his current bilateral hearing loss disability for VA compensation purposes and tinnitus, there is evidence that is supportive of and against the claims.  

Evidence in support of  the claim includes the Veteran's written statements and testimony before the undersigned that his hearing loss and tinnitus had their onset after he was exposed to acoustic trauma during military service and that they have continued since that time.  The Board notes that there is no subjective complaints or clinical findings of hearing loss from discharge until VA received the Veteran's claim for compensation for these disabilities in May 2010.  This is in stark contrast to post-service VA and private treatment records that reflect treatment for unrelated disabilities.  The Veteran, however, has maintained that he was diagnosed with hearing loss following employment physicals between the calendar years of 1985-1986.  These records, however, are no longer available.  The Veteran's credible testimony regarding his exposure to acoustic trauma (i.e, jet engine noise) during service, issuance of inadequate hearing protection during that time and having decreased hearing since that time, constitutes competent evidence that his hearing loss was incurred as a result of his significant hazardous military noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

There are two VA opinions that are against the claim.  As noted by the Board in its October 2014 remand, in November 2010, a VA examiner concluded, in part, that to opine as to the etiology of the Veteran's hearing loss and tinnitus would require resort to speculation.  The VA examiner indicated that he was unable to provide the requested opinion because there was no separation examination with audiological results.  The VA examiner also noted that the Veteran had been exposed to in-service and post-service acoustic trauma as an airman wearing hearing protection as much as possible and as an aircraft mechanic with hearing protection, respectively. (See November 2010 VA examination report, received and uploaded to the Veteran's VMBS electronic claims file at pg. 8 in mid-November 2010). 

The Board finds the November 2010 VA examiner's opinion to be incongruent with the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  In Hensley, the Court held that, even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Id. at 155; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, for the foregoing reasons, the Board finds the November 2010 VA examiner's opinion inadequate and of minimal probative value in evaluating the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.  

A May 2015 VA examiner's opinion is also against the claim for service connection for a bilateral hearing loss disability and tinnitus.  After review of the Veteran's record, to include the Veteran's reports of exposure to in-service acoustic trauma, as well as post-service employment and occupational noise exposure, and audiometric examination, the examiner concluded that it was less likely than not that the Veteran's right and left ear hearing loss were related to service.  The VA examiner reasoned that there was an absence of a service discharge examination; no documented complaints of hearing loss in the service treatment records; the Veteran's reports of consistent use of hearing protection; an absence of any complaints of hearing loss from 2002-2010; initial documented complaints of hearing loss in 2010; and, significant history of post-service occupational and recreational noise exposure.  With respect to the right ear, the VA examiner also reasoned that it had preexisted the Veteran's entrance into military service, as his 1979 audio examination revealed 50 decibels at 6000 Hertz.  (See February 2015 Audio examination report).  Regarding the Veteran's tinnitus, the VA examiner indicated that the Veteran stated that it began 10 years previously (2005).  The Board finds the February 2015 VA examiner's opinion inadequate and, thus, of minimal probative value in evaluating the Veteran's claims for the following reasons.  First, and for the reason the Board found the November 2010 VA examiner's inadequate, the February 2015 VA examiner's unfavorable conclusion was based, in part, on the absence of service separation examination report and hearing complaints during military service.  This opinion is incongruent with the Court's holding in for Hensley, at 155.  In addition, and with respect to the Veteran's right ear, the VA examiner's opinion was based on a faulty premise, namely that the Veteran had preexisting hearing loss because he had 50 decibels at 6000 Hertz on his audiometric examination at service entrance in 1979.  The Board correctly notes that this finding does not constitute a right ear hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385.  Thus, the presumption of soundness attached with respect to the right ear hearing when the Veteran entered military service.  Thus, because this resulted in an accurate premise, it renders the VA examiner's February 2105 opinion inadequate for evaluating the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.  

In this case, the Board is presented with an evidentiary record that is against and supportive of the claims for service connection for a bilateral hearing disability and tinnitus.  Initially, the Board finds that the Veteran was exposed to acoustic trauma from aircraft machinery during his service in the USAF.  With regard to a nexus to service that favors these claims, there is the Veteran's credible lay statements and testimony.  Probative evidence against the claims for service connection for a bilateral ear hearing loss disability and tinnitus includes VA examiners' opinions issued in November 2010 and February 2015 that the Board has deemed inadequate and, thus, of reduced probative value for the reasons outlined in the preceding analysis.  Nevertheless, given the entire record, the Board is unable to find that the preponderance of the evidence of record is against the claims for service connection for a bilateral hearing disability and tinnitus.  In addition, with regard to the Veteran's tinnitus, the Board finds that the Veteran has credibly testified to the onset and continuing nature of this largely subjective disorder, and that tinnitus often accompanies sensorineural hearing loss, and sensorineural hearing loss is the most common cause of tinnitus. (VA Training Letter 10-02 at page (pg.). 5)).  Therefore, the Board finds that with resolution of doubt in the Veteran's favor, service connection for a bilateral hearing loss disability and tinnitus is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


